Filed Pursuant to Rule 433 Registration Statement No. 333-218604-2 July 7, 2017 July 2017 - Credit Suisse Market-LinkedNotes Please find the summary of the indicative terms for our July offerings below. All terms, including but not limited to the contingent coupon rate, upside participation rate, knock-in level, coupon barrier level, buffer amount, automatic redemption premium and fixed payment percentage, as applicable, are subject to change and will be determined on the Trade Date. Additionally, dates listed below are expected dates, which are subject to change due to market conditions. The sales concessions listed may only represent a portion of the total underwriting discounts and fees for an offering. Capitalized terms used herein shall have the meaning given to them in the applicable offering documents. Any payment on the securities is subject to Credit Suisse’s ability to pay its obligations as they become due. Each of these summaries of the indicative terms for our July offerings is a general description of the terms of such offering. Please see the applicable offering document at the links provided below. See “Selected Risk Considerations” in the applicable offering documents. FOR BROKER-DEALER USE ONLY. NOT FOR DISTRIBUTION. SUBJECT TO CHANGE. Indications Due By 7/19/2017 4:00 PM EST BROKERAGE OFFERINGS INCOME / CASH FLOW ALTERNATIVES 3 Year S&P 500 ® Russell 2000
